Citation Nr: 1128725	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran had recognized guerrilla service from February 1945 to May 1946 and service with the Special Philippine Scouts from June 1946 to April 1949. He died in 1997. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In July 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge, and a transcript of this proceeding is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R.                          § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearing.              By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.                As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Through an October 2008 decision the Board denied the appellant's claim.              She thereafter appealed this decision to the Court. In November 2010  Memorandum Decision, the Court vacated the Board's decision to deny         service connection for cause of death, and remanded this matter for further development and consideration. 

Presently, the appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action        is required on her part.


REMAND

The Court's Memorandum Decision of November 2010 essentially finds that           the Board's October 2008 decision provided an insufficient statement of reasons and basis for denying service connection for cause of death. It is indicated that     the Board did not have a detailed enough rationale for discounting the probative value of an October 2006 private physician's opinion regarding the subject of whether a disability of service origin caused or contributed to the Veteran's death. The October 2006 opinion in question, from a Dr. J.I.Q., advanced the theory that the Veteran's documented episodes of typhus and malaria during service indeed led to the development of atherosclerosis several years later, which in turn brought about the Veteran's death from a cerebrovascular accident. According to the Court's Memorandum Decision, the Board had discounted this opinion given that it was based on "unsubstantiated facts," without saying more precisely why this was           the case. The Court further indicated that the Board's October 2008 decision did not give enough consideration to the significance, if any, of medical records showing           the Veteran had vascular hypertension with coronary insufficiency in 1961,                as potentially showing an earlier onset of cardiovascular disease than previously found by the Board's analysis. 

Under applicable law, to establish service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.                  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010).          This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports. Id. A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection. 38 C.F.R. § 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in dependency and indemnity compensation (DIC) claims). 

The Veteran in this case did not have any service-connected disabilities during     his lifetime.  

The Veteran's death certificate indicates that he died in June 1997. The immediate cause of death was cerebrovascular accident which had an interval of seven days between onset and the date of death. It was indicated that this was due to diabetes, which had a five month interval between onset and date of death; and coronary artery disease, which had a five year interval between onset and date of death.      An autopsy was not performed. 

Review of the Veteran's service medical records reveals an Affidavit for Philippine Army Personnel completed by the veteran in February 1946 in which he indicated that from September 1945 to December 1945, he had been treated in the Tagudin Hospital for typhoid and malaria, with no permanent disability incurred.

Records of clinical treatment dated from November 1945 to December 1945 show record of daily care of the Veteran during hospitalization. One of the medications routinely administered was Quinine, a known treatment for malaria. A June 1985 letter from a former private treating physician since confirms the prior diagnosis of malaria, and the Veteran's receipt of injections of Quinine for treatment purposes.

The Veteran's separation report of medical examination dated in April 1949 shows that his lungs and heart revealed no significant abnormality, and that chest X-ray was within normal limits.

Subsequent to service, a letter from L.P.P., M.D., dated in September 1961 shows that the Veteran was said to have essential vascular hypertension with coronary insufficiency.

A letter from M.F.V., M.D., dated in September 1961 shows that the Veteran was said to have essential vascular hypertension.

A letter from E.F., M.D., dated in September 1961 shows that the Veteran was said to have essential hypertension, gastritis, and vitamin deficiency.

A letter from T. O.R., M.D., dated in October 1961 shows that the Veteran was said to have essential vascular hypertension.

A letter from C.Q., M.D., dated in October 1961 shows that the Veteran was said to have essential vascular hypertension.

A VA hospital discharge summary dated from May 1968 to June 1968 shows that the Veteran had a history of malaria in 1945 and a heart ailment in 1962. Otherwise, physical examination revealed a symmetrical chest, equal in expansion, with no intercostal spaces retractions. There were no rales, areas or dullness, or consolidations of the lungs appreciated, nor were there any murmurs of the heart appreciated. Chest X-rays revealed a radiographically normal chest, and electrocardiogram was normal.

A VA hospital treatment record dated in December 1978 shows that the Veteran was treated, in pertinent part, for hypertension.

A medical certificate from M.A.P., M.D., dated in June 1989, shows that the Veteran was diagnosed, in pertinent part, with renal type/malignant hypertension, and cerebral insufficiency.

Most recently, the appellant obtained a letter from J.I.Q., M.D., dated in October 2006, indicating that the Veteran was said to have been treated for typhus and malaria from September 1945 to December 1945. This physician stated that the pathophysiology of typhus is an underlying cause of formation of atherosclerosis and coronary artery disease. He added that malaria may have also played a role in the production of atherosclerosis, but that infection as a cause was still under research. The physician then explained that atherogenesis resulted in atherosclerotic plaque which then grew to a point of reduction in blood flow leading to ischemia to the brain. The physician concluded that the Veteran was treated for typhus and malaria in service, which contributed to the beginning of a cascade of atherogenesis to the full formation of a thrombus causing ischemia and ending in a brain attack (cerebrovascular accident) and coronary artery disease, resulting in the Veteran's demise. Therefore, typhus and probably malaria were contributory to the principal cause of death.

Giving careful consideration to the foregoing October 2006 private physician's letter, and particularly in view of the points raised within the Court's November 2010 Memorandum Decision, the Board will direct further inquiry to obtain the most conclusive available medical evidence. While there is now one source of eminently favorable evidence in the October 2006 physician's statement, still further development is required to obtain a definitive opinion. 

The October 2006 opinion in question posits a theory of service connection based on a known clinical likelihood that typhus infection (and potentially malaria as well) can contribute to atherosclerosis. Atherosclerosis was an underlying cause of death in this case. The above notwithstanding, to obtain a genuinely conclusive opinion in this instance, it must reflect review of the Veteran's specific medical background, as referenced within the claims file, to determine what transpired in this unique case. Therefore, the Board is remanding the case to obtain a properly informed medical opinion from a VA physician regarding whether a disability of service origin was a primary, or contributory cause of death. Through procuring such an opinion, there will also be the opportunity to consider the significance,         if any, of the Veteran's long-term history of vascular hypertension as it pertains to whether an incident of service led to the cause of death in this case. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   

Also, during the pendency of this appeal, the Court issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a heightened standard as to notice under the Veterans Claims Assistance Act (VCAA) with regard to a claim  for DIC benefits under 38 U.S.C.A. § 1310 (where premised upon service-connected or compensable disability). Generally, the notice provided must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

Since in this case the Veteran was not service-connected for any disability during his lifetime, the first two criteria specified above in Hupp would not apply.                        To ensure full compliance with the Hupp decision, however, a supplemental notice letter should be issued however, that clearly identifies the remaining basis upon which the appellant could attempt to establish entitlement to the benefit sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should send the appellant another VCAA letter in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010), and all other applicable legal precedent. This additional letter must set forth discussion of the criteria for demonstrating entitlement to DIC benefits under 38 U.S.C.A. § 1310,        as outlined in the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2. The RO/AMC should then obtain a VA medical opinion from a qualified cardiologist to resolve whether the cause of the Veteran's death was etiologically related to service. The claims folder must be made available for the examiner to review. The VA physician should indicate whether it is at least as likely as not                     (i.e., 50 percent or greater probability) that the conditions that caused or contributed to the Veteran's death were related to his military service, particularly          as to as whether his documented typhus and malaria infections during service caused, or substantially or materially contributed to coronary artery disease, which in turn led to his death from a cerebrovascular accident.  In addressing this question, the VA examiner is requested to expressly indicate having reviewed and considered the conclusion expressed by Dr. J.I.Q. in his October 2006 opinion, to the effect that the cause of the Veteran's death was attributable to military service. Moreover, the VA examiner should indicate the significance, if any, of           the Veteran's long-term history of vascular hypertension in addressing the matter of the cause of death and whether it is service-related.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. After completion of the foregoing, the RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.            If the benefit sought on appeal is not granted,                    the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to          the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



